 Case 2:14-cv-01374 Document 1269 Filed 06/18/19 Page 1 of 3 PageID #: 40001



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION


CRYSTAL GOOD, et al.,

               Plaintiffs,

v.                                                     Civil Action No. 2:14-cv-01374
                                                       The Honorable John T. Copenhaver, Jr.

                                                       Consolidated with:
AMERICAN WATER WORKS COMPANY,                          Civil Action No. 2:14-cv-13164
et al.,                                                Civil Action No. 2:14-cv-11011
                                                       Civil Action No. 2:14-cv-13454
               Defendants.
       COUNSEL TIMOTHY KOONTZ’S RENEWED MOTION TO INTERVENE
          AS TO AWARD OF ATTORNEYS’ FEES and NOTICE OF LIEN

       COMES NOW M. Timothy Koontz, as former co-counsel for class representative R.G.

Gunnoe Farms, LLC, and others, and hereby renews and incorporates by reference the earlier-filed

Counsel Timothy Koontz’s Motion to Intervene as to Award of Attorneys’ Fees and Charging Lien

[Doc. 1186], and respectfully moves this Honorable Court to permit his intervention in the above-

captioned action for the purpose of obtaining attorneys’ fees due and owing to him under an

agreement entered into with Underwood & Protctor Law Offices and Mark F. Underwood [herein

after collectively “Underwood”] regarding representation of the above-referenced client(s).

Further, Mr. Koontz herein notifies all parties to this action of his attorney’s lien pursuant to W.Va.

Code § 30-2-15. Mr. Koontz hereby advises the Court and all parties hereto of his lien for services

rendered in an amount consistent with the agreement entered into with Underwood & Proctor Law

Offices and Mark F. Underwood regarding representation of R.G. Gunnoe Farms, LLC, and others.

Upon information and belief, there has been an updated or additional payment of attorneys’ fees

subject to Mr. Koontz’s present motion.


                                                  1
 Case 2:14-cv-01374 Document 1269 Filed 06/18/19 Page 2 of 3 PageID #: 40002




        WHEREFORE, M. Timothy Koontz respectfully request that this Honorable Court make

a finding that he is entitled intervene in this action and, further, that Mr. Koontz is entitled to fifty

percent (50%) of any additional attorneys’ fees awarded to Underwood & Proctor Law Offices

and/or Mark F. Underwood in this action. Mr. Koontz further requests all other and further such

relief as the Court deems just and proper.

                                                        M. TIMOTHY KOONTZ,
                                                        By Counsel,


                                                        _/s/ Amanda J. Taylor_________________
                                                        Steven P. New, Esq. WVSB#7756
                                                        Amanda Taylor, Esq. WVSB#11635
                                                        The Law Office of Stephen P. New
                                                        114 Main St.
                                                        Beckley, WV 25801
                                                        P: 304 250 6017
                                                        F: 304 250 6012




                                                   2
 Case 2:14-cv-01374 Document 1269 Filed 06/18/19 Page 3 of 3 PageID #: 40003



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION


CRYSTAL GOOD, et al.,

              Plaintiffs,

v.                                                Civil Action No. 2:14-cv-01374
                                                  The Honorable John T. Copenhaver, Jr.

                                                  Consolidated with:
AMERICAN WATER WORKS COMPANY,                     Civil Action No. 2:14-cv-13164
et al.,                                           Civil Action No. 2:14-cv-11011
                                                  Civil Action No. 2:14-cv-13454
              Defendants.


                              CERTIFICATE OF SERVICE

        NOW comes Amanda J. Taylor, as counsel for proposed intervenor M. Timothy Koontz,
and all other similarly situated individuals, who hereby states that a true and exact copy of
COUNSEL M. TIMOTHY KOONTZ’S RENEWED MOTION TO INTERVENE AS TO
AWARD OF ATTORNEYS’ FEES AND NOTICE OF LIEN was filed with the Clerk of the
Court on this 18th day of June, 2019, and said true and exact copy was served upon the Parties
hereto via the CM/ECF system as follows:




                                           /s/ Amanda J. Taylor
                                           Amanda J. Taylor, Esq. (WVSB#11635)




                                              3
